Citation Nr: 0908893	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cerebrovascular 
accident, claimed as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1987.  Thereafter, he had a subsequent period of 
service in the Army Reserve National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2007 rating decisions 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
hypertension and a cerebrovascular accident, claimed as 
secondary to hypertension.  The veteran subsequently 
initiated and perfected appeals of these determinations.  In 
March 2008, the veteran testified at the RO before a Decision 
Review Officer, and in August 2008 he testified before the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension, and 
for a cerebrovascular accident, claimed as secondary to 
hypertension.  He has testified that he was diagnosed with 
hypertension and given medication for this condition at his 
last duty station, Fort Greely, Alaska, before he was 
separated from active military service in January 1987.  
While the veteran's service treatment records have been 
obtained and do not show such treatment, VA must nevertheless 
in such circumstances request any relevant medical records 
which may be maintained at the facility in question and which 
were not associated with his service treatment records.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent service records identified by 
the veteran or which would help substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the military 
medical facility at Fort Greely, Alaska 
and request any clinical treatment records 
or other pertinent service treatment 
records concerning the veteran.  This 
request should note the veteran's service 
period of September 1983 to January 1987, 
as well as any other pertinent information 
to assist in locating the requested 
records.  If necessary, the RO/AMC should 
contact any other appropriate records 
storage facility in an attempt to obtain 
these service treatment records.  Any 
medical records obtained should be 
associated with the claims folder.  If no 
such records are available, that fact 
should also be documented for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO/AMC should 
then adjudicate the veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




